DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, the limitation “a width of the tape of the second tape supplying body is wider than a width of the tape of the first tape supplying body, and the running-onto prevention part of the second tape supplying body is provided at a place farther from a feeding start position of the tape in the tape roll than the running-onto prevention part of the first tape supplying body” is unclear.  The claim recites a single tape roll on which a tape is to be fed to a printer.  The claim then recites the width of the tape of the second tape suppling body is wider than a width of the tape of the first tape suppling body.  Are there more than one tapes installed in the supplying body?  How do the widths of a single tape change depending on the tape’s 
Further, the claim recites “the running-onto prevention part of the second tape supplying body is provided at a place farther from a feeding start position of the tape in the tape roll than the running-onto prevention part of the first tape supplying body”, however the claim does not define the running-onto prevention part as being part of the second tape suppling body, but only being part of the first tape supplying body.  The examiner is unable to apply art to this portion of the claim, as it is not clear as to which body the prevention part belongs to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suva et al. (2012/0027486).

	With respect to claim 1, Suva et al. teaches a tape supplying body (Fig. 9) comprising: a tape roll (60) on which a tape (62, [0057]) to be fed to a tape printing apparatus (10) is wound; a 

	With respect to claim 2, Suva et al. teaches the tape supplying body (Fig. 9) wherein, in a state in which the tape supplying body (Fig. 9) is accommodated in an accommodation body (14), the first member (92) integrally rotates [0070] with the tape roll (60) when the tape (62) is fed from the tape roll (60), and the second member (52) does not rotate when the tape roll (60) and the first member (92) integrally rotate with each other [0070].

	With respect to claim 3, Suva et al. teaches the tape supplying body (Fig. 9) wherein the first member (92) is provided with an operation part (i.e. a hole portion of the plate that allows the plate to rotate around shaft 84, [0070]) used to rotate the first member (92), and the second member (52) is provided with an operation opening (i.e. a compartment around 84 that receives 

	With respect to claim 4, Suva et al. teaches the tape supplying body (Fig. 9) wherein the first member (92) has a shaft part (a shaft hole formed on plate 92 for receiving a shaft 84, when in an assembled state) formed into a substantially cylindrical shape (as seen in Fig. 9, the hole is a cylindrical shape, as the hole has two flat ends in the shape of circles connected by the thickness of the plate), the second member (52) has a shaft insertion part (84) and an insertion engagement part (88) provided at the shaft insertion part (88), and the first member (92) and the second member (52) are rotatably coupled to each other by engagement between the insertion engagement part (88) and the shaft part (84).

With respect to claim 5, Suva et al. teaches a tape supplying body set comprising: a first tape supplying body (52); and a second tape supplying body (50), wherein the tape supplying body (52) has a tape roll (60) on which a tape (56) to be fed to a tape printing apparatus (10) is wound, a first member (92) provided on a bottom surface [0070] of the tape roll (60), and a second member (52), the second member (52) has a running-onto prevention part (124) that is provided at an upper surface of the tape roll and prevents the tape from running onto the tape roll (i.e. an outer surface of the tape roll that needs protection [0076]), a tape receiving part (104) that is provided at a bottom surface (as seen in Fig. 9) of the first member (92) and receives the tape dropping from the first member (92, as 104 pinches a free end of the tape 62 and prevents the tape from retracting back inward [0071]), and a connection part (130) that is provided on a radially outer side of the tape roll (i.e. as the tab 130 is outside the outer diameter of the roll, nd rejection above).
The examiner is unable to apply art to the limitation of “the running-onto prevention part of the second tape supplying body is provided at a place farther from a feeding start position of the tape in the tape roll than the running-onto prevention part of the first tape supplying body” per the 112 2nd rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (2007/0290090) which discloses a tape cartridge with first and second faces.
Sato (2018/0354281) which discloses a tape cartridge case for mounting tapes of different widths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853